     Case 3:21-cv-00285-MPS Document 1 Filed 03/04/21 Page 1 of 16




                 UNITED STATES DISTRICT COURT
                   DISTRICT OF CONNECTICUT
____________________________________
KIMBERLY VASILESCU,                  : CIVIL ACTION NO.
                                     :
      Plaintiff,                     :
                                     :
v.                                   : JURY TRIAL DEMANDED
                                     :
DANBURY HOSPITAL                     :
                                     : MARCH 4, 2021
      Defendant.                     :
____________________________________

                                      COMPLAINT
                                JURISDICTION AND VENUE

1.    This action arises under the Americans with Disabilities Act Amendments Act of 2008

      (“ADAAA”), codified as amended at 42 U.S.C. § 12101 et seq.; the Connecticut Fair

      Employment Practices Act (“CFEPA”), Conn. Gen. Stat. 46a-60, et seq.; and

      Connecticut state law.

2.    The jurisdiction of this court is founded upon 28 U.S.C. §1331 (federal question) and

      the provisions of 28 U.S.C. §1343.

3.    Venue is proper in the District of Connecticut pursuant to 28 U.S.C. §1391(b) in that

      the claims arose in this district and Plaintiff resides in this district.

4.    Supplemental jurisdiction over Plaintiff's supplemental state law claims are invoked

      pursuant to 28 U.S.C. §1367 as the claims arise out of the same transaction and

      occurrences as Plaintiff's federal claims.

5.    Costs, expert witness fees and attorney's fees are sought pursuant to 42 U.S.C. §1988.

6.    The Plaintiff received a Notice of Right to Sue on December 14, 2020.


                                                -1-
     Case 3:21-cv-00285-MPS Document 1 Filed 03/04/21 Page 2 of 16




7.    The Plaintiff received a Release of Jurisdiction on December 9, 2020.


                                       PLAINTIFF

8.    The Plaintiff, Kimberly Vasilescu (“Vasilescu” or “Plaintiff”) resides at 380 Old

      Waterbury Road, Apt. 1, Southbury, CT 06488.


                                     DEFENDANT

9.    The Defendant, Danbury Hospital (“Defendant” or “Danbury Hospital”), is located at

      24 Hospital Avenue, Danbury, CT 06810.

10. Danbury Hospital employs more than twenty (20) employees.

                               FACTUAL ALLEGATIONS

11. Danbury Hospital hired Vasilescu in June of 2007.

12. Vasilescu suffers from a disability, Attention Deficit Hyperactivity Disorder

      (ADHD).

13. Upon hire, Vasilescu made her employer fully aware of her disability.

14. Vasilescu always performed the duties of her position satisfactorily.

15. Then, in September of 2018, Vasilescu was transferred to the position of

      Reimbursement Analyst.

16. After her transfer, Vasilescu’s new Supervisor became Crystal Lamincusa

      (“Lamincusa”) (no known disability).

17. Vasilescu reminded Lamincusa of her disability when she transferred into the

      department, so it would not become an issue.




                                             -2-
 Case 3:21-cv-00285-MPS Document 1 Filed 03/04/21 Page 3 of 16




    A. Lamincusa Begins to Treat Vasilescu Disparately.

18. For example, Lamincusa falsely accused Vasilescu of performance issues, other work-

    related issues, unfairly critiqued her, and wrote her up, as part of a pattern, plan, and

    scheme to get Vasilescu terminated.

19. Lamincusa also monitored Vasilescu much more closely than her co-workers.

20. Lamincusa tasked Vasilescu with unrealistic goals to complete on a daily basis that

    were impossible to meet every day, due to the nature of her job and given her known

    disability.

21. Vasilescu was the only employee tasked with such elevated expectations.

22. In fact, on one particular occasion, Lamincusa even went as far as to count FMLA as

    an “occurrence,” when Vasilescu was out of work because of her son who had been

    hospitalized.

23. As a result of Lamincusa’s constant harassment, on April 5, 2019, Vasilescu emailed

    Diane Savitsky (“Savitsky”) (no known disability), the Human Resources (HR)

    Coordinator stating, “can I come and talk to someone up there in HR. I am not sure

    who I would speak to but if there is someone that I can schedule an appointment with

    I would like to.”

24. Vasilescu wanted to meet with HR to discuss recent events of being unfairly written-

    up by Lamincusa, issued warnings, falsely accused of using her cellular phone during

    working hours, and being chastised for arriving one minute late to work, which

    Lamincusa did not subject other employees to the same level of scrutiny.




                                           -3-
 Case 3:21-cv-00285-MPS Document 1 Filed 03/04/21 Page 4 of 16




    B. Lamincusa Retaliates Against Vasilescu After Her Complaint to Human
       Resources.

25. After her formal complaint, Vasilescu noticed a drastic change in her work

    environment and noticed, even more, that she was being singled out by Lamincusa.

26. Vasilescu was hoping to come up with a positive solution to manage this and work

    together toward a common goal and understanding.

27. Accordingly, on May 20, 2019, Vasilescu emailed Savitsky again stating, “I was

    wondering if there was any I can come and speak to someone. I am not sure if

    Katherine has anytime available because I know she is busy but I definitely would like

    to meet with someone to express some issues I am having.”

28. Vasilescu wanted to discuss similar issues to the issues she was having back in April

    2019, which HR failed to remedy. After discussing her concerns with HR in April of

    2019, HR only suggested that Vasilescu “keep strong communication” with

    Lamincusa, and notify Lamincusa of all her activities and try to “work with

    Lamincusa.”

29. Aside from the recurring issues Vasilescu was encountering, Lamincusa now began to

    attack her performance and productivity and began setting impossible goals for

    Vasilescu to meet.

30. In addition, management was not assisting or accommodating Vasilescu when her son

    was sick and she had to take him to necessary medical appointments which she had

    documentation for; instead, Vasilescu was written-up for it.

31. Extremely fearful, on May 21, 2019, Vasilescu emailed Savitsky in HR again inquiring,

    “do I have to let anyone know who I am meeting with?”

                                          -4-
 Case 3:21-cv-00285-MPS Document 1 Filed 03/04/21 Page 5 of 16




32. Finally, Vasilescu was able to meet with Kathryn Cullinan (“Cullinan”) (no known

    disability), HR Director.

33. After’s meeting with Cullinan, on May 31, 2019, Vasilescu emailed Cullinan, stating:

    “I just wanted to thank you again for meeting with me. I would like to keep our

    meeting confidential because I do not know what Crystal[] [Lamincusa’s] reaction

    would be. I do not want any more issues if she found out I went to HR.”

34. The purpose of the meeting was to again discuss the recurring issues Vasilescu had

    been having with Lamincusa, discussions she previously had with Savitsky, and her

    feeling that the situation was becoming worse because management was not

    adequately addressing the situation.

35. Vasilescu was hoping to obtain advice on what to do and how to handle the situation

    with Lamincusa which was becoming worse daily.

36. Cullinan advised Vasilescu to meet with Lamincusa to discuss these issues and come

    to an understanding, but Vasilescu was not getting the necessary support from HR who

    had been not adequately addressed her concerns, leaving it up to Vasilescu, instead of

    HR discussing it with Lamincusa.

37. On June 5, 2019, Vasilescu emailed Cullinan stating, “… I had a long discussion with

    Crystal on Friday 5/30/2019 and I will contact you or schedule another meeting if any

    issues arise going forward.”

38. On July 30, 2019, Vasilescu emailed Lamincusa stating, “if you can remember [to]

    touch base with Maureen upon her return to see about working with my schedule so




                                           -5-
 Case 3:21-cv-00285-MPS Document 1 Filed 03/04/21 Page 6 of 16




    [I] can have a day off during the week as I will need to put [my son] Jacob in daycare

    come September and can’t afford to put him in full time.”

39. In or about August 2019, although Vasilescu’s employer already knew about her

    disability, she followed up with HR on several occasions regarding her disability.

40. Specifically, Vasilescu complained to Savitsky, HR Coordinator, that she had a

    learning disability and due to her disability, she could not meet her manager's

    expectations. Vasilescu also informed HR that she felt as though she was being singled

    out by Lamincusa.

41. During Vasilescu’s meeting with HR, she also requested — as a reasonable

    accommodation — that her hours be modified to take care of her son and make sure

    he attends necessary medical appointments.

42. On August 6, 2019, Vasilescu received an email from Lamincusa stating, regarding

    your request to reduce or change your hours … we cannot accommodate your request

    ….”

43. Although Lamincusa refused to accommodate Vasilescu, in contrast, other employees

    in the department were approved of this shortly after and permitted to reduce and/or

    change their hours, even though Defendant told Vasilescu that it cannot due to the

    department and hours needed.

44. Attempting to seek an accommodation, following Vasilescu’s meeting with HR, on

    August 7, 2019, she emailed Savitsky and stated, “really appreciate you talking with

    me yesterday…. I have 12 years with this company and would like to try and work

    something out and come up with a solution. My job is important to me but so is my


                                          -6-
  Case 3:21-cv-00285-MPS Document 1 Filed 03/04/21 Page 7 of 16




    son. I have coverage for him on Mondays and can only put him in a daycare 3 days a

    week so I am flexible with any of the other days.”

45. On October 23, 2019, Vasilescu attempted to transfer to another department in a

    desperate hope to be treated fairly.

46. Vasilescu sought a transfer to the position of Scheduler B in the Physicians’ Office.

47. On October 24, 2019, Vasilescu emailed Savitsky stating, “I know we just spoke but

    wanted to know if I should be speaking to someone else in regards to my [transfer]?”

48. That same day, October 29, 2019, Vasilescu received an email from Defendant

    deeming her “ineligible for transfer,” despite the fact that she had worked in the

    department for over a year and was in fact, eligible for a transfer.

49. On that same day, October 29, 2019, unable to obtain any resolution from HR,

    Vasilescu requested a meeting with Kathleen Lant (“Lant”) (no known disability)

    (HQ) to discuss her unaddressed various workplace issues, inclusive of Lamincusa’s

    constant unchecked harassment against her.

50. On October 30, 2019, Vasilescu received an email from Lant (HQ) summarizing her

    concerns.

51. Ms. Lant’s email never indicated any plan or action to attempt to accommodate

    Vasilescu, address any of the issues she was having with Lamincusa, or engage in any

    good-faith interactive dialogue.


    C. With No Assistance From Human Resources, the Disparate Treatment by
       Lamincusa Persisted.
52. On November 11, 2019, Vasilescu was formally placed on a Performance

    Improvement Plan (PIP) by Lamincusa, despite many prior attempts to seek work-
                                           -7-
 Case 3:21-cv-00285-MPS Document 1 Filed 03/04/21 Page 8 of 16




    related assistance, and after Vasilescu had requested a transfer, in desperation to not

    work with Lamincusa.

53. Towards the end of Vasilescu’s employment, she was given four weeks to clear

    worklists that were also impossible. This ensured Vasilescu would not be able to

    complete her goals during the PIP period.

54. On December 6, 2019, Lamincusa’s plan came to fruition and she terminated

    Vasilescu from her position for purportedly “not meeting expectations.”

                                      COUNT ONE

                              DISABILITY DISCRIMINATION,
                              IN VIOLATION OF THE ADAAA

55. Plaintiff hereby incorporates Paragraphs 1-54 with the same force and impact as if

    fully set forth herein.

56. Plaintiff suffers from Attention Deficit Hyperactivity Disorder (ADHD).

57. Upon hire, Vasilescu made her employer fully aware of her disability.

58. Danbury Hospital discriminated against the Plaintiff and treated her in a disparate

    manner in the terms and conditions of her employment based upon her disability,

    including, but not limited to the following:

          (a) Failing to engage in the ADAAA mandatory “interactive process” to
              "identify and implement appropriate reasonable accommodations;

          (b) Unfairly critiquing Plaintiff and writing her up;

          (c) Giving Plaintiff unrealistic goals;

          (d) On October 29, 2019, denying Plaintiff a transfer;

          (e) On November 11, 2019, placing the Plaintiff on a Performance Improvement
              Plan; and


                                           -8-
  Case 3:21-cv-00285-MPS Document 1 Filed 03/04/21 Page 9 of 16




          (f) On December 6, 2019, terminating the Plaintiff’s employment.

59. Defendant’s actions were taken because the Plaintiff had a disability.

60. Plaintiff’s actions are in violation of the ADAAA.

61. As a result of the foregoing conduct, Plaintiff has suffered and will continue to suffer

    damages including but not limited to lost wages, fringe benefits, health insurance,

    emotional and psychological distress, stress, anxiety, and loss of the ability to enjoy

    life’s pleasures and activities.

62. Plaintiff is seeking damages as a result of Defendant’s unlawful conduct.

                                   COUNT TWO

                  DISABILITY DISCRIMINATION,
          IN VIOLATION OF CONN. GEN. STAT. § 46A-60(b)(1)

63. Plaintiff hereby incorporates Paragraphs 1-62 with the same and impact as if fully set

    forth herein.

64. Defendant’s actions are in violation of Conn. Gen. Stat. § 46a-60(b)(1).

65. As a result of the foregoing conduct, Plaintiff has suffered and will continue to suffer

    damages including but not limited to lost wages, fringe benefits, health insurance,

    emotional and psychological distress, stress, anxiety, and loss of the ability to enjoy

    life’s pleasures and activities.

66. Plaintiff is seeking damages as a result of Defendant’s unlawful conduct.

                                 COUNT THREE

                              RETALIATION,
                       IN VIOLATION OF THE ADAAA

67. Plaintiff hereby incorporates Paragraphs 1-62 with the same force and impact, as if


                                           -9-
 Case 3:21-cv-00285-MPS Document 1 Filed 03/04/21 Page 10 of 16




    fully set forth herein.

68. Plaintiff suffers from Attention Deficit Hyperactivity Disorder (ADHD).

69. Upon hire, Vasilescu made her employer fully aware of her disability.

70. Plaintiff was treated disparately due to her disability.

71. Thereafter, she engaged in protected activity several times to complain about

    Lamincusa’s retaliatory conduct.

72. On April 5, 2019, Vasilescu emailed Diane Savitsky (no known disability), Human

    Resources (HR) Coordinator to address the harassment she had been receiving from

    Lamincusa.

73. Plaintiff was retaliated against by being unfairly written-up by Lamincusa, issued

    warnings, falsely accused of using her cellular phone during working hours, and

    being chastised for arriving one minute late to work, which Lamincusa did not

    subject other employees to the same level of scrutiny.

74. On May 20, 2019, Plaintiff contacted HR to complain of retaliation and of more issues

    with her supervisor, Lamincusa, similar to the issues she was having back in April

    2019, which HR failed to remedy.

75. On or about May 31, 2019, Vasilescu met with Kathryn Cullinan              (no known

    disability), HR Director to discuss the recurring issues Vasilescu had been having with

    Lamincusa, discussions she previously had with Savitsky, and her feeling that the

    situation was becoming worse because management was not adequately addressing

    the situation.




                                            -10-
 Case 3:21-cv-00285-MPS Document 1 Filed 03/04/21 Page 11 of 16




76. In or about August 2019, although Vasilescu’s employer already knew about her

    disability, she followed up with HR on several occasions regarding her disability.

77. Specifically, Vasilescu complained to Savitsky, HR Coordinator, that she had a

    learning disability and due to her disability, she could not meet her manager's

    expectations. Vasilescu also informed HR that she felt as though she was being singled

    out by Lamincusa.

78. After engaging in protected activity, Vasilescu was subjected to retaliation in one or

    more of the following ways:

                   (a) Unfairly critiquing Plaintiff and writing her up;

                   (b) Giving Plaintiff unrealistic goals;

                   (c) On October 29, 2019, denying Plaintiff a transfer;

                   (d) On November 11, 2019, placing the Plaintiff on a Performance
                       Improvement Plan; and

                   (e) On December 6, 2019, terminating the Plaintiff’s employment.

79. Defendant’s actions were taken in retaliation for Plaintiff engaging in protected

    activity and lodging formal complaints against her supervisor.

80. Plaintiff’s actions are in violation of the ADAAA.

81. As a result of the foregoing conduct, Plaintiff has suffered and will continue to suffer

    damages including but not limited to lost wages, fringe benefits, health insurance,

    emotional and psychological distress, stress, anxiety, and loss of the ability to enjoy

    life’s pleasures and activities.

82. Plaintiff is seeking damages as a result of Defendant’s unlawful conduct




                                           -11-
 Case 3:21-cv-00285-MPS Document 1 Filed 03/04/21 Page 12 of 16




                                    COUNT FOUR

                          RETALIATION,
           IN VIOLATION OF CONN. GEN. STAT. §46A-60(b)(4)
                     - BASED UPON DISABILITY

83. Plaintiff hereby incorporates Paragraphs 1-62, 67-82 with the same force and impact,

    as if fully set forth herein.

84. Defendant’s actions are in violation of Conn. Gen. Stat. §46a-60(b)(4).
85. As a result of the foregoing conduct, Plaintiff has suffered and will continue to suffer

    damages that include, but are not limited to: lost or reduced wages, fringe benefits,

    health insurance benefits, and pension payments; emotional and psychological distress,

    stress, anxiety; physical injury; and the loss of the ability to enjoy life’s pleasures and

    activities.

86. Plaintiff is seeking damages as a result of Defendant’s unlawful conduct.



                                      COUNT FIVE

   DISCRIMINATION BASED UPON SINGLE PARENT MARITAL STATUS,
          IN VIOLATION OF CONN. GEN. STAT §46A-60(B)(1)

87. Plaintiff hereby incorporates Paragraphs 1-62 with the same force and impact as if

    fully set forth herein.

88. Defendant harassed, discriminated against Plaintiff, and terminated her employment

    due to her single-parent marital status.

89. Management was not assisting or accommodating Vasilescu when her son was sick

    and she had to take him to necessary medical appointments which she had

    documentation for; instead, Vasilescu was written-up for it.


                                            -12-
 Case 3:21-cv-00285-MPS Document 1 Filed 03/04/21 Page 13 of 16




90. On July 30, 2019, Vasilescu emailed Lamincusa stating, “if you can remember [to]

    touch base with Maureen upon her return to see about working with my schedule so

    [I] can have a day off during the week as I will need to put [my son] Jacob in daycare

    come September and can’t afford to put him in full time.”

91. During Vasilescu’s meeting with HR, she also requested — as a reasonable

    accommodation — that her hours be modified in order to take care of her son and

    make sure he attends necessary medical appointments.

92. On August 6, 2019, Vasilescu received an email from Lamincusa stating, regarding

    your request to reduce or change your hours … we cannot accommodate your request

    ….”

93. While Lamincusa refused to accommodate Vasilescu, in contrast, other employees in

    the department were approved of this shortly after and permitted to reduce and/or

    change their hours, even though Defendant told Vasilescu that it cannot due to the

    department and hours needed.

94. Attempting to seek an accommodation, following Vasilescu’s meeting with HR, on

    August 7, 2019, she emailed Savitsky and stated, “really appreciate you talking with

    me yesterday…. I have 12 years with this company and would like to try and work

    something out and come up with a solution. My job is important to me but so is my

    son. I have coverage for him on Mondays and can only put him in a daycare 3 days a

    week so I am flexible with any of the other days.”

95. Plaintiff and treated her in a disparate manner in the terms and conditions of her

    employment based upon her single parent marital status, including, but not limited to


                                         -13-
 Case 3:21-cv-00285-MPS Document 1 Filed 03/04/21 Page 14 of 16




    the following:

          (a) Being unfairly critiqued and written up;

          (b) Giving Plaintiff unrealistic goals;

          (c) On October 29, 2019, denying Plaintiff a transfer;

          (d) On November 11, 2019, placing the Plaintiff on a Performance Improvement
              Plan; and

          (e) On December 6, 2019, terminating the Plaintiff’s employment.

96. Defendant’s conduct is unlawful and in violation of Conn. Gen. Stat. §46a-60(b)(1).

97. As a result of the Defendant’s unlawful conduct, Plaintiff has suffered, and will

    continue to suffer damages, including but not limited, to substantial lost wages, fringe

    benefits, health insurance, retirement and pension benefits, mental and emotional

    distress, and the ability to enjoy life’s pleasures.

98. Plaintiff seeks damages as a result of Defendant’s unlawful conduct.

                                           COUNT SIX

                             RETALIATION,
               BASED UPON SINGLE PARENT MARITAL STATUS,
               IN VIOLATION OF CONN. GEN. STAT §46A-60(B)(4)

99. Plaintiff hereby incorporates Paragraphs 1-62 and 87-98 with the same force and

    impact as if fully set forth herein.

100. Plaintiff engaged in protected activity by requesting that her hours be modified so that

    she could take care of her son and make sure he attends necessary medical

    appointments.




                                             -14-
 Case 3:21-cv-00285-MPS Document 1 Filed 03/04/21 Page 15 of 16




101. Plaintiff further stated that her “job is important to me but so is my son. I have

    coverage for him on Mondays and can only put him in a daycare 3 days a week so I

    am flexible with any of the other days.”

102. Plaintiff and retaliated against for engaging in protected activity based upon her single

    parent marital status, including, but not limited to the following:

          (a) Being unfairly critiqued and written up;

          (b) Giving Plaintiff unrealistic goals;

          (c) On October 29, 2019, denying Plaintiff a transfer;

          (d) On November 11, 2019, placing the Plaintiff on a Performance Improvement
              Plan; and

          (e) On December 6, 2019, terminating the Plaintiff’s employment.

103. Defendant’s conduct is unlawful and in violation of Conn. Gen. Stat. §46a-60(b)(4).

104. As a result of the Defendant’s unlawful conduct, Plaintiff has suffered, and will

    continue to suffer damages, including but not limited, to substantial lost wages, fringe

    benefits, health insurance, retirement and pension benefits, mental and emotional

    distress, and the ability to enjoy life’s pleasures.

105. Plaintiff seeks damages as a result of Defendant’s unlawful conduct.




PRAYER FOR RELIEF

       Wherefore the Plaintiff prays that this court award:

               1. Money damages;

               2. Costs;

               3. Punitive damages, attorney fees, and expert witness fees;

                                            -15-
Case 3:21-cv-00285-MPS Document 1 Filed 03/04/21 Page 16 of 16




          4. Pre-judgment interest

          5. Trial by jury; and

          6. Such other relief as the Court deems just, fair, and equitable.




                                     THE PLAINTIFF,
                                     KIMBERLY VASILESCU


                                     By: ___________/s/______________
                                        Michael C. McMinn (#ct267169)
                                        THE MCMINN EMPLOYMENT
                                        LAW FIRM, LLC
                                        1000 Lafayette Blvd., Suite 1100
                                        Bridgeport, CT 06604
                                        Tel: (203) 683-6007
                                        Fax: (203) 680-9881
                                        michael@mcminnemploymentlaw.com

                                        COUNSEL FOR PLAINTIFF




                                      -16-
